2017 IL App (1st) 170404
                                           No. 1-17-0404
                                                                             THIRD DIVISION
                                                                                  May 10, 2017
     ______________________________________________________________________________

                                              IN THE

                                APPELLATE COURT OF ILLINOIS

                                         FIRST DISTRICT

     ______________________________________________________________________________

     DEYON L. DEAN,                              )  Appeal from the

                                                 )  Circuit Court of

              Petitioner-Appellant,              )  Cook County.

                                                 )

     v.                                          )  No. 17 COEL 00014
                                                 )

     BRADLEY SMITH, KAREN HOLCOMB,               )  Honorable

     JEROME RUSSELL, individually and as         )  Paul A. Karkula,

     members of the Municipal Officers Electoral )  Judge, presiding.

     Board for the Village of River Dale, THE    )

     MUNICIPAL OFFICERS ELECTORAL                )

     BOARD FOR THE VILLAGE OF                    )

     RIVERDALE, KAREN HOLCOMB, as                )

     Riverdale village clerk, DAVID ORR, in his  )

     official capacity as Cook County Clerk,     )

     JAISYN L. PASSMORE, and A.J.                )

     CUNNINGHAM,                                 )

                                                 )

              Respondents-Appellees.             )

     ___________________________________________________________________________

                  JUSTICE COBBS delivered the judgment of the court, with opinion.
                  Justices Howse and Rochford concurred in the judgment and opinion.
                                             OPINION

¶1         Petitioner Deyon L. Dean, a candidate for Riverdale village president in the April 4,

        2017, election, appeals from an order of the circuit court, confirming a decision of the
     1-17-0404


        Municipal Officers Electoral Board of the Village of Riverdale (Board), which sustained

        objections to his nomination papers filed by Jaisyn L. Passmore and A.J. Cunningham. Dean

        contends that the Board erroneously concluded that section 10-3 of the Election Code (Code)

        (10 ILCS 5/10-3 (West 2014)), in conjunction with section 10-4 of the Code (10 ILCS 5/10-4

        (West 2014)), requires an independent candidate to indicate his or her independent status on

        nominating petitions. In light of the impending election date, we issued an order on March

        30, 2017, reversing the circuit court, directing that Dean’s name be included on the ballot,

        and indicating that an opinion would follow. For the following reasons, we reversed the

        judgment of the circuit court.

¶2                                           I. BACKGROUND

¶3         Dean filed a statement of candidacy in December 2016, indicating his intent to run as an

        independent candidate for village president of the Village of Riverdale in the April 4, 2017,

        election. He circulated nominating papers to collect the required signatures and timely filed

        them with the Board. Each page of the nominating papers included a header, indicating that it

        was a “Candidate Petition” for “Village President (Mayor)” of Riverdale. The header also

        included Dean’s name, address, and a repetition of the office sought. The filed papers bore

        over 500 signatures. 1

¶4         Subsequently, Passmore and Cunningham (hereinafter the objectors) filed a petition with

        the Board pursuant to section 10-8 of the Code (10 ILCS 5/10-8 (West 2014)), objecting to

        Dean’s nominating papers. The petition set forth various challenges to the validity of the


           1
             Although there appears to be some argument between the parties regarding Dean’s citation to a
        summary of the nominating papers contained in the appendix to his appellate brief, we note that the
        nominating papers are included in the record on appeal and thus the number of signatures is readily
        evident from the record alone.

                                                     -2­
     1-17-0404


        signatures collected by Dean and also argued that the nominating papers “failed to disclose

        the capacity” in which he was running for office because it did not indicate whether he was

        running as an independent, member of an established party, or member of a new party. The

        objectors asserted that Dean’s failure to identify his party status caused impermissible

        confusion for the papers’ signers. Dean filed a motion to strike their argument regarding his

        party status. In response, the objectors filed affidavits of 13 signatories. Each affidavit is a

        form with a blank for the affiant’s name and avers that the signer would not have signed the

        nominating papers if he or she had been aware that Dean was an independent candidate.

¶5         The Board held a hearing on Dean’s motion to dismiss on January 10, 2017. At the

        hearing, Dean and the objectors agreed that he had provided at least 70 valid signatures.

        Consequently, the objectors withdrew their objections regarding the sufficiency of the

        signatures. The Board then heard arguments on the remaining objection regarding Dean’s

        failure to identify himself as an independent.

¶6         On January 14, 2017, the Board issued a written decision, denying Dean’s motion to

        dismiss, sustaining the objections, and directing that Dean’s name not be included on the

        ballot. Because Dean had not indicated that he was an independent candidate on the

        nominating papers, the Board determined that he invalidly sought a nomination “as a

        ‘candidate’ generally, which is not contemplated under the Election Code.” In making this

        determination, the Board relied on section 10-3 of the Code (10 ILCS 5/10-3 (West 2014)),

        which governs the nomination of independent candidates; section 10-4 (10 ILCS 5/10-4

        (West 2014)), which requires the heading of nominating papers to include, inter alia, a

        candidate’s party and “such other information or wording as required”; and section 16-3 (10

        ILCS 5/16-3 (West 2014)), which requires that an electoral ballot list all independent


                                                    -3­
       1-17-0404


          candidates under a heading marked “Independent.” Further, the Board found that Dean could

          not have substantially complied with the requirements for nominating papers because he had

          caused impermissible voter confusion as evidenced by the 13 affidavits submitted by the

          objectors.

¶7           Dean filed a petition for judicial review in the circuit court of Cook County on January

          19, 2017. The trial court denied the petition on February 15, 2017.

¶8           Dean filed his notice of appeal on February 21, 2017. Given the imminent April 4

          election, this court granted his subsequent motion to accelerate the docket. Dean filed his

          appellate memorandum in lieu of a brief on February 24, 2017, and appellees filed

          responding memoranda on February 28, 2017.

¶9           Appellees also filed a motion to dismiss Dean’s appeal for lack of subject matter

          jurisdiction due to insufficient service. A panel of this court granted that motion and

          dismissed the appeal on March 7, 2017. On March 24, 2017, our supreme court issued a

          supervisory order, directing this court to vacate the March 7 dismissal and address Dean’s

          appeal on its merits.

¶ 10                                           II. ANALYSIS

¶ 11                                   A. Motion Taken With the Case

¶ 12         In his appellate memorandum, Dean’s prayer for relief solely asked that the Board’s

          decision be vacated and that his name be printed on the ballot as an independent candidate

          for the April 4, 2017, election. Following the supreme court’s supervisory order, Dean filed

          several motions, including, inter alia, a motion to amend his memorandum. The motion

          sought to amend Dean’s prayer for relief to include the request that any ballots that did not

          include his name—including already-received early voting and absentee ballots—should be

                                                     -4­
       1-17-0404


          deemed void. He also sought to add a request to otherwise declare the April 4 election void

          and establish a special election. We took the motion with the case.

¶ 13         The right to both cast a vote and to have that vote given its full effect is a fundamental

          right that must be vigilantly protected by the courts. Tully v. Edgar, 171 Ill. 2d 297, 307-08

          (1996). Thus, a request to nullify the votes of valid voters is not undertaken lightly, and is

          best served by full, reasoned briefing on the issue by all parties. Dean’s proposed amendment

          provided neither legal argument nor legal citation to support his requests to disregard

          absentee and early voting ballots or to hold a special election. Furthermore, appellees had no

          opportunity to craft their own arguments in response to Dean’s newly-requested remedies.

          Parties before a reviewing court must present clearly-defined issues supported by pertinent

          authority and cohesive arguments. Obert v. Saville, 253 Ill. App. 3d 677, 682 (1993)

          (Appellate court “is not a repository into which an appellant may foist the burden of

          argument and research.”). The proposed amendment lacks the legal support and developed

          arguments necessary for this court to adequately consider the potential disenfranchisement of

          early and absentee voters.

¶ 14         Moreover, although Dean asserts in his motion that he used all due diligence and did not

          anticipate that we would render our decision so close in time to the election itself, we note

          that he filed his memorandum 39 days before the April 4, 2017, election. It was foreseeable,

          given this short time frame, that the treatment of absentee and early voting ballots would be

          significant, even with an accelerated docket. In light of the gravity of the fundamental rights

          involved, we declined to allow defendant to interject new, undeveloped issues into

          consideration at this late stage of proceedings. His motion to amend his memorandum was

          therefore denied, and we address only the issues raised in his original memorandum.


                                                     -5­
       1-17-0404


¶ 15                                        B. Standard of Review

¶ 16         The parties disagree on the proper standard of review. Dean argues that de novo review is

          appropriate and appellees respond that the deferential “clearly erroneous” standard is proper.

          It is well-accepted that “[a]n electoral board [is viewed] as an administrative agency.” Cinkus

          v. Village of Stickney Municipal Officers Electoral Board, 228 Ill. 2d 200, 209 (2008). We

          review the underlying decision of an electoral board, not the decision of the circuit court.

          Cunningham v. Schaeflein, 2012 IL App (1st) 120529, ¶ 19, 969 N.E.2d 861, 868.

¶ 17         In reviewing an administrative agency’s findings, the standard of review is defined by the

          types of questions addressed by the agency’s decision. Cinkus, 228 Ill. 2d at 210. An

          administrative agency’s findings on questions of fact are subject to review under the manifest

          weight of the evidence standard. See id. An agency’s decisions on matters of law are

          reviewed de novo. Id. at 211. An agency’s application of undisputed law to established facts

          presents a mixed question of fact and law that is reviewed under the “clearly erroneous”

          standard. Id.

¶ 18         Despite appellees’ contention that the issue at hand is a mixed question of law and fact,

          the underlying question before us concerns the Board’s interpretation of the Code. Statutory

          interpretation is a legal question, and thus our review is de novo. See Gassman v. Clerk of the

          Circuit Court, 2017 IL App (1st) 151738, ¶ 15.

¶ 19                                      C. The Nominating Papers

¶ 20         Dean contends that the Board erroneously construed section 10-4 of the Code to require

          an independent candidate to indicate his or her independent status in the header at the top of

          the nominating papers. He initially argues that his nominating papers met the requirements



                                                     -6­
       1-17-0404


          set forth by the plain language of the section. He argues alternatively that any errors on his

          nominating papers are not fatal because he substantially complied with the relevant statutes.

¶ 21         The Board responds that Dean’s nominating papers were insufficient because section 10­

          4, in conjunction with 10-3 of the Code, requires an independent to indicate that he or she is

          running as an independent candidate. It argues that Dean’s failure to do so compels the

          conclusion that he impermissibly sought nomination as a candidate generally and that such a

          candidacy is not recognized under the Code. The Board additionally argues that Dean did not

          substantially comply because his nomination caused voter confusion, as demonstrated by the

          13 nominators’ affidavits. The objectors filed a separate appellate memorandum, raising

          arguments substantially similar to the Board’s.

¶ 22         The driving purpose of statutory interpretation is “to ascertain and effectuate the intent of

          the legislature.” Id. The legislature’s intent is best derived from the statute’s language,

          “which must be given its plain and ordinary meaning.” Id. Where that language is clear and

          unambiguous, a court may not depart from it “by reading into the statute exceptions,

          limitations, or conditions that conflict with the clearly expressed legislative intent.” Beggs v.

          Board of Education of Murphysboro Community Unit School District No. 186, 2016 IL

          120236, ¶ 52.

¶ 23         Section 10-3 of the Code expressly provides that “[n]ominations of independent

          candidates for public office within any district or political subdivision less than the State,

          may be made by nomination papers signed” by a certain number of qualified voters within

          that subdivision. 10 ILCS 5/10-3 (West 2014). A parenthetical in that same section defines

          independent candidates as “not candidates of any political party.” Id. Section 10-4 delineates

          the requirements regulating a candidate’s nominating papers, irrespective of whether the


                                                      -7­
       1-17-0404


          candidate is party-affiliated or running as an independent. See 10 ILCS 5/10-4 (West 2014).

          Among other requirements, the section mandates:

                    “All petitions for nomination under this Article 10 for candidates for public office in

                    this State, shall in addition to other requirements provided by law, be as follows: Such

                    petitions shall consist of sheets of uniform size and each sheet shall contain, above

                    the space for signature, an appropriate heading, giving the information as to name of

                    candidate or candidates in whose behalf such petition is signed; the office; the party;

                    place of residence; and such other information or wording as required to make same

                    valid, and the heading of each sheet shall be the same.” Id.

          Neither section explicitly requires that the nominating papers of an independent candidate

          state the candidate’s independent status. See 10 ILCS 5/10-3, 10-4 (West 2014).

¶ 24         Appellees argue that sections 10-3 and 10-4, when viewed together, implicitly require the

          nominating papers to indicate that a candidate is running as an independent. They assert that

          nominating papers, such as Dean’s, which fail to indicate a candidate’s independent status,

          nominate the individual as a generic candidate, rather than specifically as an independent

          candidate. They further posit that the resulting generic nomination would impermissibly

          render the use of the word “independent” in section 10-3 superfluous. We find this argument

          unpersuasive. It is clear from the context of section 10-3 that its specification of

          “independent” candidates does not concern the information required on the candidate’s

          nomination papers, which the section does not reference, but rather the number of signatures

          required for nomination for office. See 10 ILCS 5/10-3 (West 2014); see cf. 10 ILCS 5/7­

          10(e) (West 2014) (setting forth the number of signatures required for a party candidate’s

          petition for nomination to a municipal office).


                                                        -8­
       1-17-0404


¶ 25         Appellees also rely on the reference in section 10-4 to “other requirements provided by

          law” and its mandate that the petitions contain “such other information or wording as

          required to make same valid” to support the Board’s interpretation. See 10 ILCS 5/10-4

          (West 2014). Although these phrases do indicate that there may be other requirements for

          nominating petitions in some instances, nothing in the section indicates that these unlisted

          requirements have anything to do with independent candidacies. Appellees have not cited,

          and our own research has not revealed, any other statute or precedent that requires an

          independent candidate to include that status on a petition to nominate. The mere existence of

          a residual clause in a statute does not permit an administrative body or reviewing court to

          invent entirely new exceptions or requirements. See Cement Masons Pension Fund, Local

          803 v. William A. Randolph, Inc., 358 Ill. App. 3d 638, 645 (2005) (Courts “may not, under

          the guise of statutory interpretation, supply omissions, remedy defects, annex new

          provisions, substitute different provisions, exceptions, limitations or conditions, or otherwise

          change the law”).

¶ 26         Moreover, section 10-4 requires that a candidate include his or her party, not his or her

          candidate status, in the header section of nominating papers. 10 ILCS 5/10-4 (West 2014).

          Although not relevant to our disposition, we note language within that same section that

          prohibits individuals from circulating “petitions for candidates of more than one political

          party, or for an independent candidate or candidates in addition to one political party.” The

          point is that, throughout the Code, the legislature has made clear distinctions between the

          various candidate types. Thus, we decline to believe that the legislature, having first defined

          independent candidates as those who are “not candidates of any party” (see 10 ILCS 5/10-3

          (West 2014)), and then, having required that an individual list his or her “party” on


                                                     -9­
       1-17-0404


          nominating papers (see 10 ILCS 5/10-4 (West 2014)), would not have been as explicit in

          directing an independent candidate to include on his or her nominating papers their candidate

          status.

¶ 27          The Board also argues that section 16-3 of the Code (10 ILCS 5/16-3 (West 2014))

          supports its interpretation of sections 10-3 and 10-4. Section 16-3 sets forth the requirements

          for the printing of ballots in elections, and requires that independent candidates be listed on

          the ballot in a column under a heading marked “independent.” Id. This section offers no

          support for the Board’s arguments. Section 16-3 makes no mention of nominating papers or

          their requirements. Moreover, the section actually undercuts the Board’s interpretation. In

          section 16-3, the legislature clearly and explicitly indicated that an independent candidate

          should be identified as independent on a ballot. Had the legislature intended for an

          independent candidate to be similarly identified on his or her nominating papers, it would

          have made such a requirement clear and explicit. Because neither section 10-3 nor 10-4

          contains such an explicit requirement, we must conclude that the legislature did not intend to

          create one.

¶ 28          We hold that the Board erroneously determined that Dean was required to indicate his

          independent status on his nominating petitions. Neither section 10-3 nor section 10-4

          contains such a requirement. As appellees have identified no other alleged deficiencies in

          Dean’s nominating papers, we find that the Board erroneously struck his name from the

          ballot. Having found Dean fully complied with sections 10-3 and 10-4, we need not address

          the parties’ arguments regarding substantial compliance.




                                                    - 10 ­
       1-17-0404


¶ 29                                        III. CONCLUSION

¶ 30         For the foregoing reasons, we hold that sections 10-3 and 10-4 of the Code do not require

          an independent candidate to indicate his or her independent status on the nominating

          petitions. Thus, the Board erroneously struck Dean’s name from the ballot for the April 4,

          2017, election for the Village of Riverdale village president. Accordingly, the judgment of

          the circuit court of Cook County affirming the Electoral Board for the Village of Riverdale

          was reversed.

¶ 31         Reversed.




                                                   - 11 ­